On petition for rehearing, Crocker, J. delivered the following opinion—Cope, C. J. concurring:
In the petition for a. rehearing it is urged that Sec. 15 of the Act respecting fraudulent conveyances and contracts applies only to sales of goods in the possession of the vendor, and that, as the goods in this case were in the possession of the Sheriff at the time of the transfer from Strauss to the plaintiff, therefore the statute does not apply, and it was not necessary for the plaintiff to maintain an “ actual and continued change of possession.” It will be noticed, however, that Sec. 15 includes “ sales ” and “ assignments ” of goods and chattels—that is, sales made by a vendor of goods in his possession or under his control, and assignments of goods not thus in bis possession or control. If the goods were not in Strauss’ possession or under his control at the time of his contract with the plaintiff, then the transfer to the plaintiff was an assignment of the goods or the right to their possession, and it comes frilly within the statute.
Rehearing denied.